Exhibit (10)(i)(ii) LOAN AGREEMENT SOUTH JERSEY GAS COMPANY and TORONTO DOMINION (NEW YORK) LLC Dated as of December 15, 2008 TABLE OF CONTENTS Page SECTION I. DEFINITIONS AND INTERPRETATION 1 1.1 Terms Defined 1 1.2 Accounting Principles 12 1.3 Construction 13 SECTION II. THE LOANS 13 2.1 Revolving Credit – Description: 13 2.2 [Intentionally Omitted] 13 2.3 [Intentionally Omitted] 13 2.4 Loans and Payments: 13 2.5 Interest: 14 2.6 Additional Interest Provisions: 15 2.7 Fees and Charges: 16 2.8 Prepayments 16 2.9 [Intentionally Omitted] 16 2.10 Capital Adequacy 16 2.11 Funding Indemnity 17 2.12 Inability to Determine Interest Rate 17 2.13 Illegality 17 2.14 Requirements of Law: 18 SECTION III. [INTENTIONALLY OMITTED] 18 SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO LOANS 19 4.1 Resolutions, Opinions, and Other Documents 19 4.2 Absence of Certain Events 19 4.3 Warranties and Representations at Closing 20 4.4 Compliance with this Agreement 20 4.5 Authorized Officers’ Certificate 20 4.6 Closing 20 4.7 Waiver of Rights 20 4.8 Conditions for Future Loans 20 i SECTION V. REPRESENTATIONS AND WARRANTIES 21 5.1 Organization and Validity 21 5.2 Pending Litigation 22 5.3 Financial Statements 22 5.4 Investment Company Status 22 5.5 No Default or Event of Default 22 5.6 Liens 22 5.7 Documentation 22 5.8 Government Regulations, Etc. 23 5.9 Taxes 23 5.10 Solvency 23 5.11 Capital Stock 24 5.12 Title to Properties 24 5.13 Anti-Terrorism Laws 24 SECTION VI. BORROWER’S AFFIRMATIVE COVENANTS 24 6.1 Preservation of Existence, Etc. 24 6.2 Maintenance of Properties, Etc. 24 6.3 Ownership 24 6.4 Compliance with Material Contractual Obligations, Laws, Etc. 24 6.5 Insurance 25 6.6 Visitation Rights; Keeping of Books 25 6.7 Transactions with Affiliates 25 6.8 Use of Proceeds 25 6.9 Loan Documents 25 6.10 Risk Management 25 6.11 OFAC Compliance 25 6.12 Further Assurances 25 6.13 Reporting Requirements 26 6.14 Financial Covenants 27 6.15 Replacement Financing 27 SECTION VII. BORROWER’S NEGATIVE COVENANTS: 28 7.1 Liens, Etc 28 7.2 Indebtedness 28 7.3 Obligation to Ratably Secure 28 7.4 Mergers, Etc 28 7.5 Sale of Assets, Etc 28 ii 7.6 Restricted Investments 28 7.7 New Business 28 7.8 Distributions 28 7.9 Compliance with ERISA 29 7.10 Constituent Documents, Etc 29 7.11 Fiscal Year 29 SECTION VIII. DEFAULT 29 8.1 Events of Default 29 8.2 Upon an Event of Default 31 8.3 Nature of Remedies 31 8.4 Set-Off: 31 SECTION IX. MISCELLANEOUS 32 9.1 Governing Law 32 9.2 Integrated Agreement 32 9.3 Waiver 32 9.4 Indemnity: 32 9.5 Time 33 9.6 Expenses of Lender 33 9.7 Brokerage 33 9.8 Notices: 34 9.9 Headings 35 9.10 Survival 35 9.11 Successors and Assigns 35 9.12 Duplicate Originals 35 9.13 Modification 35 9.14 Signatories 35 9.15 Third Parties 35 9.16 Discharge of Taxes, Borrower’s Obligations, Etc. 36 9.17 Withholding and Other Tax Liabilities 36 9.18 Consent to Jurisdiction 36 9.19 Waiver of Jury Trial 36 9.20 Consequential Damages 37 9.21 Nonliability of Lender 37 SCHEDULES Schedule I Ownership Schedule II First Mortgage Notes iii LOAN AGREEMENT This Loan Agreement (“Agreement”) is dated this 15th day of December, 2008, by and betweenSouth Jersey Gas Company (“Borrower”), a New Jersey corporation and Toronto Dominion (New York) LLC (“Lender”). BACKGROUND A.Borrower desires to establish financing arrangements with Lender and Lender is willing to make loans and extensions of credit to Borrower under the terms and provisions hereinafter set forth. B.The parties desire to define the terms and conditions of their relationship in writing. NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: SECTION I.DEFINITIONS AND INTERPRETATION 1.1Terms Defined: As used in this Agreement, the following terms have the following respective meanings: Adjusted LIBOR Rate – For the LIBOR Interest Period for each LIBOR Rate Loan comprising part of the same borrowing (including conversions, extensions and renewals), a per annum interest rate determined pursuant to the following formula: Adjusted LIBOR Rate London Interbank Offered Rate 1 – LIBOR Reserve Percentage Affiliate – With respect to any Person, (a) any Person which, directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, such Person, or (b) any Person who is a director or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii) of any person described in clause (a) above.For purposes of this definition, control of a Person shall mean the power, direct or indirect, to direct or cause the direction of the management and policies of such Person whether by contract or otherwise.Control may be by ownership, contract, or otherwise. Applicable Margin – For any Loan made to Borrower on any date, the rate per annum as set forth below, determined by reference to the Corporate Credit Ratings: Level Corporate Credit Rating Applicable Base Rate Margin Applicable LIBOR Margin I Greater than BBB-/Baa3 0.000% 1.00% II Less than or equal to BBB-/Baa3 or no rating 0.000% 1.25% Any change in the Applicable Margin will be effective as of the date on which the applicable Selected Rating Agency, as the case may be, announces the applicable change in the Corporate Credit Ratings.Borrower shall notify Lender in writing promptly after becoming aware of any change in the Corporate Credit Ratings. For purposes of the foregoing, (i) if the Corporate Credit Ratings established or deemed to have been established by the Selected Rating Agencies shall fall within different “Levels”, the lower rating will apply; (ii) if only one of the Selected Rating Agencies maintains Corporate Credit Ratings, then the rating of such single rating agency will apply; and (iii) if the rating system of Moody’s, S&P or Fitch shall change, or if Moody’s, S&P or Fitch shall cease to be in the business of providing Corporate Credit Ratings, Borrower and Lender shall negotiate in good faith to amend this definition to reflect such changed rating system or the unavailability of ratings from Moody’s, S&P or Fitch, and, pending the effectiveness of any such amendment, the Corporate Credit Ratings shall be determined by reference to the Corporate Credit Ratings most recently in effect prior to such change or cessation. Applicable Rate : a.in the case of each Base Rate Loan, a rate per annum equal at all times to the sum of the Base Rate plus the Applicable Base Rate Margin in effect from time to time; b.in the case of each LIBOR Rate Loan comprising part of the same Loan, a rate per annum during each LIBOR Interest Period equal at all times to the sum of the Adjusted LIBOR Rate for such LIBOR Interest Period plus the Applicable LIBOR Margin in effect from time to time during such LIBOR Interest
